ACCEPTED
                                                                                                 01-13-01027-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                           1/13/2015 12:06:55 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                          CLERK

                             CAUSE NO. 01-13-01027-CR

                                                                            FILED IN
RODNEY EUGENE MILUM                                            1st APPEALS
                                                 IN THE COURT OF   COURT OF APPEALS
                                                                   HOUSTON, TEXAS
    [Appellant]                             §                        1/13/2015 12:06:55 PM
                                                                     CHRISTOPHER A. PRINE
VS.                                          §   OF THE FIRST                 Clerk


THE STATE OF TEXAS                           §
          [Appellee]                             SUPREME JUDICIAL DISTRICT


   MOTION FOR EXTENSION OF TIME TO FILE APPELLATE BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW RODNEY EUGENE MILUM, Appellant, and files this motion

for an extension in which to file his appellate brief. In support of this motion, Appellant

shows the court the following:

       The Appellant was found guilty of Sexual Assault of a Child on October 17, 2013.

He was sentenced, by the jury to two years in the Texas Department of Criminal Justice

with the recommendation that the sentence be probated. The trial court then assessed

an eight year term of community supervision and assessed various conditions.

       A written notice of appeal was filed on October 30,2013.

       Counsel for the Appellant was appointed and subsequently filed an Anders brief

on June 9, 2014. Appellant filed a pro se brief alleging that there was error. After a

review of the briefs and the record, this Court abated the appeal and ordered new

counsel appointed. Counsel was appointed on November 21, 2014. A supplemental
reporter’s record was filed on December 15, 2014. A late brief notice was distributed

informing new counsel that the brief was late and a motion for extension or the brief

were due by January 15, 2015. This is counsel’s first request for an extension.

       An extension of time is necessary so that counsel can adequately brief the issues

presented.

       Counsel makes almost daily court appearances and has been working on a novel

statute of limitations argument that has taken a significant amount of research. The

hearing on the Motion to Quash was set December 8, 2014 and was not concluded but

continued for additional witnesses and case law.

       Counsel was appointed right before the Thanksgiving holidays. While she did

meet with former appellate counsel and her client during the holidays, she did very little

else because she had family in for the holidays. Further, the Christmas holidays followed

quickly and counsel generally takes time off to spend time with her children and family.

Counsel worked only one day between December 23rd and January 2, 2015.

       Counsel was preparing the brief for filing on January 15, 2015 when she became

ill. Counsel came home from court on January 12th and went straight to bed. Counsel

had three clients, on bond, in court for January 13th and all had to be reset at a great deal

of inconvenience for the clients and the courts involved. This is the first time Counsel

has had to cancel court in years.

       Counsel is suffering from a cold and sore throat and anticipates that she will be

                                              2
better with rest and fluids. Counsel is requesting that she be allowed to recover before

continuing her work on the brief.

       For these professional and personal reasons, counsel requests an extension to file

her brief.

       WHEREFORE, Appellant prays the court grant this motion and extend the

deadline for filing the appellate brief to January 19, 2015.



                                              RESPECTFULLY SUBMITTED,


                                                  /s/ Deborah Summers
                                              DEBORAH D. SUMMERS
                                              State Bar No. 19505600
                                              11210 Steeplecrest
                                              Suite 120
                                              Houston, Texas 77065
                                              (281) 897-9600

                                              ATTORNEY FOR APPELLANT


                             CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the above and foregoing

instrument has been furnished to the District Attorney's Office of Harris County, Texas,

by faxing a copy to the District Attorney's on the 13th day of January.

                                                    /s/ Deborah Summers
                                                  DEBORAH D. SUMMERS

                                              3
                           CAUSE NO. 01-13-01027-CR

RODNEY EUGENE MILUM                           IN THE COURT OF APPEALS
    [Appellant]                          §

VS.                                       §   OF THE FIRST

THE STATE OF TEXAS                        §
          [Appellee]                          SUPREME JUDICIAL DISTRICT

                                 AFFIDAVIT


       COMES NOW Deborah Summers, before the undersigned authority, and swears

to the following:



         My name is Deborah Summers. I am the attorney of record in the
         above cause. The foregoing Appellant's Motion For Extension of
         Time to File Appellate Brief was prepared under my direction. Each
         and every factual allegation contained therein is true and correct.


                                    /s/ Deborah Summers
                                    Deborah Summers




                                         4
                            CAUSE NO. 01-13-01027-CR



RODNEY EUGENE MILUM                            IN THE COURT OF APPEALS
    [Appellant]                            §

VS.                                        §   OF THE FIRST

THE STATE OF TEXAS                         §
          [Appellee]                           SUPREME JUDICIAL DISTRICT



                                     ORDER


      On this the      day of         , 2015, came to be heard Appellant's Motion for

Extension of Time to File Appellate Brief, and it appears to the court that this motion

should be:



GRANTED



DENIED

      IT IS THEREFORE ORDERED that the time for filing the Appellate Brief in

the above cause is extended to            , 2015.


                                        JUDGE PRESIDING



                                           5